Citation Nr: 0617197	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-24 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 10 percent 
disabling.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had reported active duty service from March 1943 
to March 1971.
 
The issue of an increased rating for PTSD comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in December 2003 and a statement of 
the case was issued in April 2004.  A timely substantive 
appeal was not received from the veteran.  However, the 
appeal was reinstated when a supplemental statement of the 
case was issued in October 2004.   

The issue of an initial compensable rating for bilateral 
hearing loss comes before the Board on appeal from a December 
2002 rating decision by an RO of the VA.  A notice of 
disagreement was received in December 2003, a statement of 
the case was issued in April 2004, and a substantive appeal 
was received in May 2004.  

A Board video conference hearing was held in April 2006.  A 
transcript of the hearing testimony is associated with the 
claims file.  

The issue of entitlement to an initial compensable rating for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In his April 2006 hearing testimony, the veteran claimed 
entitlement to service connection for ear disease.  This 
issue is referred back to the RO for appropriate action.  




FINDING OF FACT

The veteran's service-connected PTSD is productive of no more 
than occupational and social impairment due to mild or 
transient symptoms, which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that in a February 2003 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

The Board also notes that the February 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in February 2003, which was prior to 
the March 2003 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for an increased rating, but there has 
been no notice of the types of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for an increased 
rating, any question as to the appropriate effective date to 
be assigned is rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical and personnel records and VA examinations.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant.   

The veteran was afforded VA examinations in March 2003 and 
June 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination reports obtained contain sufficient 
information to decide the issue of an increased rating for 
PTSD.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, 
the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue of an increased rating for PTSD. 

Analysis

The veteran claims that the severity of his service-connected 
PTSD warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of the service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411), a 10 percent rating is warranted when 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medications.  A 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score between 61 and 70 is indicative of 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships; and a GAF between 71 
to 80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work). 

The veteran filed a claim seeking an increased rating for his 
PTSD in January 2003.  In March 2003, he was afforded a VA 
examination.  The examination report references a previous VA 
examination done in November 2002 in which the veteran was 
diagnosed with PTSD, but his symptoms were noted to be merely 
distractions and unpleasant, but did not alter the veteran's 
life socially or industrially.  He was given a GAF of 70.  
The November 2002 report indicated that the veteran had been 
symptom free until September 11, 2001.  

At the March 2003 examination, the veteran complained of 
night sweats and nightmares two or three times a week.  He 
stated that his symptoms have not gone away since September 
11th and he has found himself to be more depressed and 
irritable.  On examination, the veteran showed no impairment 
in thought process or communication; no delusions or 
hallucinations, no inappropriate behavior; no homicidal or 
suicidal thoughts; no memory loss or impairment.  The veteran 
had good hygiene, was alert and fully oriented, and there was 
no evidence of overt panic attacks.  However, the veteran 
described panicky feelings at night as well as mildly 
depressed mood and anxiety primarily with sleep.  The 
examiner noted that the veteran's symptoms had not changed 
since the previous November 2002 VA examination.  The 
assessment was PTSD with a GAF of 70.

The veteran was afforded another VA examination in June 2005.  
The examination report noted that the veteran had not 
received any psychiatric treatment or medications.  The 
veteran identified continuing symptoms, which had manifested 
since 9/11.  The report indicated that a couple times a 
month, the veteran woke up either from bad dreams and/or hot 
sweats.  Otherwise, the veteran slept well.  The veteran 
complained of grouchiness/ irritability.  The veteran was not 
usually anxious, but a couple of trigger events may 
precipitate feelings of anxiety.  The veteran did not have 
avoidant behaviors.  The veteran did have flashback episodes 
approximately three times a year and intrusive thoughts about 
three or four times a month.  There was no history of drug or 
alcohol abuse.  The veteran attended a Masonic lodge a couple 
of times a week doing odd jobs.  He did yard work, and some 
cleaning around the house.  He and his wife traveled "all 
over."  The veteran was casually dressed and neatly groomed.  
His mood appeared a bit glum, but the veteran denied any 
sustained problems with depression.  Thoughts were well 
organized with no evidence of psychotic content or process.  
The veteran indicated that he had been noticing memory 
problems lately, but answered a mental status test correctly.  
The assessment was PTSD with a GAF of 63. 

At the April 2006 Board video conference hearing, the veteran 
and his spouse testified about the veteran's night sweats 
three to four times a month and increased irritability   The 
Board notes that these symptoms were identified at both VA 
examinations and appear to be contemplated in the examiners' 
opinions.  

Therefore, based on the record, the Board believes that the 
preponderance of the evidence is against a finding that the 
veteran suffers from occupational and social impairment, with 
an occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, to 
warrant the next higher disability rating of 30 percent.  The 
Board acknowledges that the March 2003 VA examination report 
indicated that the veteran described panicky feelings, mildly 
depressed mood and anxiety primarily with sleep.  However, 
the examiner indicated that there was no evidence of overt 
panic attacks or any other symptoms.  Further, at the June 
2005 VA examination, the veteran expressly denied having any 
sustained problems with depression; and the veteran was not 
usually anxious.  Thus, based on the pertinent medical 
evidence of record, it appears that these symptoms are mild 
and/or transient in nature as provided under the 10 percent 
rating criteria.  

The Board also notes that both examination reports as well as 
the veteran's hearing testimony indicated that the veteran 
woke up a few times a month due to bad dreams or night 
sweats.  However, the June 2005 report stated that the 
veteran otherwise slept well.  Thus, the Board finds again 
that any sleep impairment appears to be mild and/or 
transient; and thus, the veteran does not suffer from chronic 
sleep impairment as listed under the 30 percent criteria.  
Further, there is no objective finding that the veteran 
suffers from any of the other symptoms, including 
suspiciousness or memory loss, set forth in the criteria for 
a 30 percent rating.  Moreover, at the last VA examination, 
the veteran was given a GAF of 63, which is indicative of 
some mild symptoms, but generally functioning pretty well. 

The veteran is currently retired, but he is able to do 
household chores, odd jobs at his Masonic lodge and functions 
socially with no impairment.  He has had no history of 
hospitalization or treatment for his PTSD.  In his hearing 
testimony, the veteran stated that a private practitioner had 
recommended treatment, but currently there is no evidence of 
any treatment.  Further, there is no history of drug or 
alcohol abuse.  He has been married to his wife for 56 years.  
Under the circumstances, the Board must conclude that the 
current degree of PTSD impairment is adequately contemplated 
by the existing 10 percent rating.  

The Board acknowledges the veteran's combat service and the 
traumatic experiences the veteran suffered.  Additionally, 
the Board does not doubt the veteran's sincere belief that 
his symptoms are of such severity as to warrant a rating in 
excess of 10 percent; however, based on the medical evidence 
of record, a higher disability rating is not warranted.  Even 
if the veteran's PTSD symptoms did worsen after 9/11, the 
medical evidence of record does not indicate that they 
increased to a level which would contemplate a 30 percent 
rating.  Thus, as the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).  Should the veteran's PTSD 
increase in severity, he may always put forth a new claim for 
an increased rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An increased rating for the veteran's service-connected PTSD 
is not warranted.  To that extent, the appeal is denied. 


REMAND

The veteran is also claiming entitlement to a compensable 
rating for his bilateral hearing loss.  In his April 2006 
hearing testimony, the veteran stated that he had an 
audiological test done by the Navy about a year ago.  
According to the hearing transcript, it appears that this 
record was submitted by the veteran at the hearing, but it is 
not part of the claims file.  The Board finds that this 
record is necessary in order to render a decision and, thus, 
such record should be obtained to fully meet the requirements 
of 38 C.F.R. § 3.159(c)(1). 

Further, as previously stated in the analysis part of 
this decision, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service 
connection claim.  Since the Board is remanding this 
case for another matter, it is reasonable for the RO/AMC 
to give additional VCAA notice to comply with Dingess.  

Accordingly, the case is hereby REMANDED to the RO/AMC for 
the following actions:

1.  The RO/AMC should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the issue on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO/AMC should take appropriate 
action to associate the Navy audiological 
test done approximately one year ago 
referred to in the April 2006 hearing 
transcript with the claims file.  If this 
record was not submitted at the hearing 
or is otherwise unavailable, the RO/AMC 
should request this record from the 
veteran and/or request enough information 
from the veteran to obtain this record 
directly.  Thereafter, if this record is 
still unavailable, it should be noted in 
the claims file. 

3.  After completion of the above and any 
additional development deemed necessary 
by the RO/AMC, including a VA examination 
if necessary, the RO/AMC should review 
the expanded record and determine if a 
compensable rating for veteran's 
bilateral hearing loss is warranted.  
Unless the maximum rate allowable is 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


